The opinion of the court was delivered by
Redfield, J.
The orators offered a reward of $500 for the arrest and conviction of the murderer of their kinsman, Perry Russell. And this bill in equity is brought to compel the defendants, (claimants of such reward), to interplead and thus determine their respective claims.
The material facts in the case are, that the said Perry Russell was brutally murdered on the night of the 3d of October, 1868 ; that his relatives and the community of his acquaintance were greatly shocked and excited ; that defendant, Elanagan, was immediately employed by the orators to trace out the murderer and procure his conviction. That Elanagan, on examination, became immediately satisfied that Henry Welcome was the perpetrator of the crime, and placed sentinels at various posts, and sent messengers in different directions to watch the highways and examine •the trains of cars on the several railroads in the State, for the purpose of arresting the said Welcome. He sent two messengers (Lane and Bostwick) to Waterbury, in that service, and among other things, requested them to ask the defendant, Stewart, (who was a deputy sheriff and had personal knowledge of said Welcome), to watch for and arrest him. Lane and Bostwick did not see Stewart, but they left the message with Love, who kept the ho*173tel at Waterbury. Love informed Stewart of the murder, and requested him to use his diligence to arrest Welcome but whether he informed him that Flanagan had sent the message the evidence leaves in doubt. Stewart, within a few minutes after this notice, arrested Welcome in a train of cars at Waterbury. The reward was offered and published immediately after the murder; but Stewart had no knowledge of it at the time of the arrest. Neither had Flanagan any knowledge of the reward offered at the time he sent messengers to Waterbury. He was in the employ of the orators, and, so far as the case shows, entitled to reasonable compensation. Stewart made the arrest, and conviction ensued, and we think brings himself within the spirit if not the terms of the offer. Whether Stewart was informed that Flanagan sent the message or not, we do not deem important, as there is no claim that he was aware that Flanagan was charged with any special duty in the matter, or that, in what he did, he in fact acted as the agent of Flanagan. He testifies himself that, as soon as he had notice from Love of the murder, and the person suspected, he, of his own motion, went in pursuit of the felon, and we see no reason to doubt the motives by which he was actuated.
Flanagan was in the employ of the orators to detect and bring the felon to justice, at the time the reward was offered; and though there was no fixed compensation for his service, he was entitled, by contract, to a fair and reasonable remuneration, though .his efforts should prove abortive; and it may be doubtful, whether, if successful, and there had been no other claimant to the reward, he could enlarge his claim beyond what was implied in his contract for service— reasonable compensation. Davis v. Munson 43 Vt., 676. Pool v. Boston, 5 Cush., 219. It is claimed that Stewart, being at the time of the arrest a deputy sheriff, cannot recover the reward. He had no process in his hands to execute, and was under no special obligation or duty to go in search of this offender. Davis v. Munson, supra.